Citation Nr: 0730207	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  95-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1961 to May 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, denied the 
veteran's claim of service connection for PTSD.  The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Chicago, Illinois.  

The veteran appealed that decision to the Board.  In December 
1998, the veteran testified at a video hearing before the 
undersigned.  In March 1999, the Board returned this claim to 
the RO for additional development, and in September 2000, the 
Board affirmed the RO's decision.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2001, based on an Appellee's Motion for 
Remand and to Stay Proceedings, the Court vacated the Board's 
September 2000 decision and remanded the veteran's claim to 
the Board for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In May 2002, the Board again denied the veteran's claim, and 
following an appeal to the Court, the Court in November 2003 
granted the Joint Motion for Remand (Joint Motion) and 
vacated the Board's May 2002 decision.  

The case was subsequently returned to the Board for appellate 
review.  In October 2004, the Board remanded this case for 
further VCAA compliance.  

In a January 2006 rating decision, the Board denied service 
connection for PTSD.  The veteran appealed the Board's 
decision to the Court.  Pursuant to a March 2007 Joint 
Motion, in April 2007, Court vacated the Board's January 2006 
decision and remanded the veteran's claim to the Board for 
readjudication.  The case was subsequently returned to the 
Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 Joint Remand, it was noted that the veteran 
was not provided adequate notice with regard to personal 
assault cases in his most recent December 2004 VCAA letter.  
The Joint Motion indicated that the VCAA letter itself was 
insufficient in that regard.  The Joint Motion stated that 
the veteran was "never specifically informed of the 
alternative forms of evidence that he could use to prove the 
occurrence of his claimed in-service assault."  The Board 
notes that a December 1999 letter was sent to the veteran 
which addressed his claim of inservice personal assault.  The 
veteran was requested to identify any alternative sources of 
corroboration, such as a crisis center, a counseling facility 
or health clinic, statements made to various types of 
persons, etc.  Nevertheless, as indicated in the Joint 
Motion, such information was not provided to the veteran in 
connection with the Veterans Claims Assistance Act which, as 
noted above, was enacted in 2000.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).

Accordingly, the veteran should be sent a VCAA letter which 
addresses evidence needed to support his claim of service 
connection for PTSD based on personal assault.  The letter 
should have an attached development letter in accordance with 
38 C.F.R. § 3.304(f)(3).  Accordingly, the case is REMANDED 
for the following action:

1.  Send the veteran a VCAA letter which 
addresses the evidence needed to support the 
claim of service connection for PTSD based on 
personal assault, per the directives of 
Patton.  The letter should have an attached 
development letter which follows in 
accordance with 38 C.F.R. § 3.304(f)(3).  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2006), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


